Name: 2008/960/EC: Commission Decision of 8Ã December 2008 excluding from Community financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) and under the European Agricultural Guarantee Fund (EAGF) (notified under document number C(2008) 7820)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  accounting;  economic geography
 Date Published: 2008-12-19

 19.12.2008 EN Official Journal of the European Union L 340/99 COMMISSION DECISION of 8 December 2008 excluding from Community financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) and under the European Agricultural Guarantee Fund (EAGF) (notified under document number C(2008) 7820) (only the Danish, Dutch, English, Estonian, Finnish, French, Greek, Italian, Latvian, Portuguese, Slovenian, Spanish and Swedish texts are authentic) (2008/960/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (1), and in particular Article 7(4) thereof, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (2), and in particular Article 31 thereof, Having consulted the Committee on the Agricultural Funds, Whereas: (1) Under Article 7(4) of Regulation (EC) No 1258/1999, and Article 31 of Regulation (EC) No 1290/2005, the Commission is to carry out the necessary verifications, communicate to the Member States the results of these verifications, take note of the comments of the Member States, initiate a bilateral discussion so that an agreement may be reached with the Member States in question, and formally communicate its conclusions to them. (2) The Member States have had an opportunity to request the launch of a conciliation procedure. That opportunity has been used in some cases and the report issued on the outcome has been examined by the Commission. (3) Under Regulation (EC) No 1258/1999 and Regulation (EC) No 1290/2005, only agricultural expenditure which has been incurred in a way that has not infringed Community rules may be financed. (4) In the light of the verifications carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil this requirement and cannot, therefore, be financed under the EAGGF Guarantee Section and the European Agricultural Guarantee Fund, hereinafter referred to as EAGF. (5) The amounts that are not recognised as being chargeable to the EAGGF Guarantee Section and the EAGF should be indicated. Those amounts do not relate to expenditure incurred more than 24 months before the Commissions written notification of the results of the verifications to the Member States. (6) As regards the cases covered by this Decision, the assessment of the amounts to be excluded on grounds of non-compliance with Community rules was notified by the Commission to the Member States in a summary report on the subject. (7) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice in cases pending on 11 September 2008 and relating to its content, HAS ADOPTED THIS DECISION: Article 1 The expenditure itemised in the Annex hereto that has been incurred by the Member States accredited paying agencies and declared under the EAGGF Guarantee Section or under the EAGF shall be excluded from Community financing because it does not comply with Community rules. Article 2 This Decision is addressed to the Kingdom of Denmark, the Republic of Estonia, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Cyprus, the Republic of Latvia, the Kingdom of the Netherlands, the Portuguese Republic, the Republic of Slovenia, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 8 December 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 103. (2) OJ L 209, 11.8.2005, p. 1. ANNEX Budget item 6 7 0 1 MS Measure FY Reason for correction Type % Currency Amount Deductions already made Financial impact CY Financial audit  late payments 2005 Failure to meet payment deadlines one-off EUR  307 476,09 0,00  307 476,09 CY Financial audit  late payments 2007 Failure to meet payment deadlines one-off EUR 15 492,01 0,00 15 492,01 TOTAL CY  322 968,10 0,00  322 968,10 DK Financial audit  overshooting 2007 Overshooting of financial ceilings one-off EUR 5 152,13 5 152,13 0,00 DK Meat premiums  ewes and goats 2003 Weaknesses in on-the-spot checks one-off 2,00 DKK  259 091,35 0,00  259 091,35 DK Meat premiums  ewes and goats 2003 Ineligible payments to farmers with less than 10 premium rights, non-application of sanctions one-off DKK 36 000,00 0,00 36 000,00 DK Meat premiums  ewes and goats 2003 Ineligible payments to farmers with less than 10 premium rights, non-application of sanctions one-off DKK 5 470,00 0,00 5 470,00 DK Meat premiums  ewes and goats 2004 Weaknesses in on-the-spot checks one-off 2,00 DKK  260 526,93 0,00  260 526,93 DK Meat Premiums  ewes and goats 2004 Ineligible payments to farmers with less than 10 premium rights, non-application of sanctions one-off DKK 7 953,00 0,00 7 953,00 DK Meat premiums  ewes and goats 2005 Weaknesses in on-the-spot checks one-off 2,00 DKK  251 525,26 0,00  251 525,27 DK Meat premiums  ewes and goats 2005 Ineligible payments to farmers with less than 10 premium rights ponctuelle DKK 6 876,00 0,00 6 876,00 DK Meat premiums  ewes and goats 2006 Weaknesses in on-the-spot checks one-off 2,00 DKK 1 113,18 0,00 1 113,18 TOTAL DK (EUR) 5 152,13 5 152,13 0,00 TOTAL DK (DKK)  828 555,71 0,00  828 555,73 EE Direct payments 2005 Absence of control of GAEC issues one-off 5,00 EUR 53 048,53 0,00 53 048,53 EE Direct payments 2005 Late parcel identification and control of eligibility; application of undue tolerance one-off EUR 8 354,58 0,00 8 354,58 TOTAL EE 61 403,11 0,00 61 403,11 ES Financial audit  late payments 2007 Failure to meet payment deadlines one-off EUR 2 841 217,50 2 841 217,50 0,00 ES Financial audit  overshooting 2006 Overshooting of financial ceilings one-off EUR 12 065,99 0,00 12 065,99 ES Financial audit  overshooting 2007 Overshooting of financial ceilings one-off EUR 2 414 475,70 2 414 475,70 0,00 ES Fruit and vegetables  peaches and pears processing 2006 Weaknesses in reporting of the quantities one-off EUR  344 930,75 0,00  344 930,75 ES Public storage of sugar 2006 Erroneus declaration in e-Faudit system one-off EUR  393 000,00 0,00  393 000,00 ES RD guarantee accompanying measures (non-area related) 2005 Weaknesses in key and ancillary controls one-off 2,00 EUR 3 595,00 0,00 3 595,00 ES RD guarantee accompanying measures (non-area related) 2006 Weaknesses in key and ancillary controls one-off 2,00 EUR  207 884,00 0,00  207 884,00 ES RD guarantee accompanying measures (non-area related) 2006 Weaknesses in key and ancillary controls one-off 5,00 EUR  288 357,00 0,00  288 357,00 ES RD guarantee accompanying measures (area related) 2004 Cross-checks with IACS not formalised, weaknesses in supervision of administrative controls one-off 5,00 EUR 14 615,00 0,00 14 615,00 ES RD guarantee accompanying measures (area related) 2005 Cross-checks with IACS not formalised, weaknesses in supervision of administrative controls one-off 5,00 EUR 30 439,00 0,00 30 439,00 TOTAL ES 1 721 628,54  426 741,80 1 294 886,74 FI Financial audit  late payments 2007 Failure to meet payment deadlines one-off EUR 42 506,38 42 506,38 0,00 FI Financial audit  overshooting 2007 Overshooting of financial ceilings one-off EUR 1 726 188,56 1 726 188,56 0,00 FI Meat premiums  ewes and goats 2004 Ineligible payments one-off EUR  339,95 0,00  339,95 FI Meat premiums  ewes and goats 2004 Deficiencies in the flock register and in the control of the supporting documents and inappropriate timing of on-the-spot checks one-off 2,00 EUR 27 247,15 0,00 27 247,15 FI Meat premiums  ewes and goats 2005 Ineligible payments one-off EUR 32,84 0,00 32,84 FI Meat premiums  ewes and goats 2005 Deficiencies in the flock register and in the control of the supporting documents and inappropriate timing of on-the-spot checks one-off 2,00 EUR 28 736,83 0,00 28 736,83 FI Meat premiums  ewes and goats 2006 Ineligible payments one-off EUR  531,54 0,00  531,54 FI Meat premiums  ewes and goats 2006 Deficiencies in the flock register and in the control of the supporting documents and inappropriate timing of on-the-spot checks one-off 2,00 EUR 28 844,64 0,00 28 844,64 TOTAL FI 1 854 427,90 1 768 694,94 85 732,96 FR Wine  restructuring 2001 Reimbursement following annulment of Commission Decision 2005/579/EC by the judgment of the Court of Justice in case T-370/05 one-off EUR 1 865 093,29 0,00 1 865 093,29 FR Wine  restructuring 2002 Reimbursement following annulment of Commission Decision 2005/579/EC by the judgment of the Court of Justice in case T-370/05 one-off EUR 7 090 032,97 0,00 7 090 032,97 FR Wine  restructuring 2003 Reimbursement following annulment of Commission Decision 2005/579/EC by the judgment of the Court of Justice in case T-370/05 one-off EUR 4 563 995,79 0,00 4 563 995,79 FR Financial audit  late payments 2007 Failure to meet payment deadlines one-off EUR 68 057,71 68 057,71 0,00 FR Financial audit  overshooting 2007 Overshooting of financial ceilings one-off EUR 6 570 774,75 6 570 774,75 0,00 FR Fruit and vegetables  nuts (other measures) 2005 Ineligible expenditure, non-application of sanction one-off EUR  103 178,78 0,00  103 178,78 FR Fruit and vegetables  nuts (other measures) 2006 Ineligible expenditure, non-application of sanction one-off EUR 20 217,77 0,00 20 217,77 FR Fruit and vegetables  operational funds 2002 Ineligible expenditure, non-application of sanction one-off EUR 59 992,28 0,00 59 992,28 FR Fruit and vegetables  operational funds 2003 Ineligible expenditure, non-application of sanction one-off EUR  679 369,40 0,00  679 369,40 FR Fruit and vegetables  operational funds 2004 Ineligible expenditure, non-application of sanction one-off EUR 1 027 984,81 0,00 1 027 984,81 FR Fruit and vegetables  operational funds 2004 Ineligible expenditure, non-application of sanction one-off 5,00 EUR 1 304 495,63 0,00 1 304 495,63 FR Fruit and vegetables  operational funds 2005 Ineligible expenditure, non-application of sanction ponctuelle EUR 19 291 685,69 0,00 19 291 685,69 FR Fruit and vegetables  operational funds 2005 Ineligible expenditure, non-application of sanction one-off 5,00 EUR 1 572 466,41 0,00 1 572 466,41 FR Fruit and vegetables  operational funds 2005 Ineligible expenditure, non-application of sanction one-off 10,00 EUR 44 313,03 0,00 44 313,03 FR Fruit and vegetables  operational funds 2006 Ineligible expenditure, non-application of sanction ponctuelle EUR 16 287 142,74 0,00 16 287 142,74 FR Fruit and vegetables  operational funds 2006 Ineligible expenditure, non-application of sanction one-off 5,00 EUR 1 195 302,78 0,00 1 195 302,78 FR Fruit and vegetables  operational funds 2006 Ineligible expenditure, non-application of sanction one-off 10,00 EUR 35 982,74 0,00 35 982,74 FR Fruit and vegetables  Producer groups 2005 Certain recognition criteria not fullfilled one-off 10,00 EUR  110 942,38 0,00  110 942,38 FR Fruit and vegetables  Producer groups 2006 Certain recognition criteria not fullfilled one-off 10,00 EUR 78 515,09 0,00 78 515,09 FR Fruit and vegetables  withdrawals 2005 Ineligible expenditure, non-application of sanction one-off EUR  514 054,00 0,00  514 054,00 FR Fruit and vegetables  withdrawals 2006 Ineligible expenditure, non-application of sanction one-off EUR  271 574,01 0,00  271 574,01 FR IT Audit  general controls audit 2004 Differences between the number of animals for which aid has been paid and animals for which the aid should have been paid. one-off EUR 10 785,10 0,00 10 785,10 FR IT Audit  general controls audit 2005 Differences between the number of animals for which aid has been paid and animals for which the aid should have been paid. one-off EUR 24 879,30 0,00 24 879,30 FR IT Audit  general controls audit 2006 Differences between the number of animals for which aid has been paid and animals for which the aid should have been paid. one-off EUR 26 907,72 0,00 26 907,72 FR Meat premiums  ewes and goats 2003 Weaknesses in the application of sanctions one-off 2,00 EUR 6 341 113,15 0,00 6 341 113,15 FR Meat premiums  ewes and goats 2004 Weaknesses in the application of sanctions one-off 2,00 EUR  749 598,96 0,00  749 598,96 FR Meat premiums  ewes and goats 2005 Weaknesses in the application of sanctions one-off 2,00 EUR 3 500 199,46 0,00 3 500 199,46 FR Meat premiums  ewes and goats 2006 Weaknesses in the application of sanctions one-off 2,00 EUR 3 409 359,12 0,00 3 409 359,13 TOTAL FR 36 638 221,26 6 502 717,04 43 140 938,32 GB Financial audit  late payments 2007 Failure to meet payment deadlines one-off EUR 84 719 103,39 84 719 103,39 0,00 GB Financial audit  overshooting 2007 Overshooting of financial ceilings one-off EUR 3 631,78 3 631,78 0,00 GB Cross compliance 2006 Deficiencies in applying the sanctions for non-compliances with SMR 2 one-off 0,06 GBP  258 049,93 0,00  258 049,93 GB Cross compliance 2006 Minimum rate of OTSC was not achieved one-off 0,30 GBP 4 618 521,99 0,00 4 618 521,99 GB Fruit and vegetables  operational funds 2003 Weaknesses in key controls one-off 5,00 GBP 58 457,00 0,00 58 457,00 GB Fruit and vegetables  operational funds 2004 Weaknesses in key controls one-off 5,00 GBP  633 224,00 0,00  633 224,00 GB Fruit and vegetables  operational funds 2005 Weaknesses in key controls one-off 5,00 GBP  847 207,00 0,00  847 207,00 GB Fruit and vegetables  operational funds 2006 Weaknesses in key controls one-off 5,00 GBP  462 110,00 0,00  462 110,00 GB Fruit and vegetables  producer groups 2003 Weaknesses in the control system concerning the recognition of recently created producers' organisations one-off GBP  558 146,00 0,00  558 146,00 GB Fruit and vegetables  producer groups 2004 Weaknesses in control system concerning producers' organisation created before 2002 (not providing technical means) one-off GBP 6 228 894,00 0,00 6 228 894,00 GB Fruit and vegetables  producer groups 2005 Weaknesses in control system concerning producers' organisation created before 2002 (not providing technical means) one-off GBP 8 637 752,00 0,00 8 637 752,00 GB Fruit and vegetables  producer groups 2006 Weaknesses in control system concerning producers' organisation created before 2002 (not providing technical means) one-off GBP 4 777 965,00 0,00 4 777 965,00 GB Exceptional measure 2003 Payments for ineligible animals made as a result of control weaknesses one-off 2,00 GBP  200 749,00 0,00  200 749,00 GB Exceptional measure 2004 Payments for ineligible animals made as a result of control weaknesses one-off 2,00 GBP  473 831,00 0,00  473 831,00 GB Exceptional measure 2005 Payments for ineligible animals made as a result of control weaknesses one-off 2,00 GBP  262 024,00 0,00  262 024,00 TOTAL GB (EUR) 84 722 735,17 84 722 735,17 0,00 TOTAL GB (GBP) 28 016 930,92 0,00 28 016 930,92 GR Cotton 2002 Exceeding eligible level of production one-off 5,00 EUR 27 731 557,37 0,00 27 731 557,37 GR Cotton 2003 Exceeding eligible level of production one-off EUR 4 870 264,97 0,00 4 870 264,97 GR Cotton 2003 Insufficient controls of environmental conditions one-off 5,00 EUR 32 655 464,17 0,00 32 655 464,17 GR Cotton 2004 Exceeding eligible level of production one-off EUR 2 143 945,63 0,00 2 143 945,63 GR Financial audit  late payments 2005 Failure to meet payment deadlines one-off EUR 4 521 536,62 4 678 975,85 157 439,23 GR Financial audit  overshooting 2004 Overshooting of financial ceilings one-off EUR 6 326 450,77  151 597,30 6 174 853,47 GR Financial audit  overshooting 2005 Overshooting of financial ceilings one-off EUR  233 613,43 7 621,91  225 991,52 GR Fruit and vegetables  citrus processing 2005 Payments by cheque. Weaknesses in administrative and accounting controls. one-off 10,00 EUR 2 289 213,00 0,00 2 289 213,00 GR Fruit and vegetables  citrus processing 2006 Payments by cheque. Weaknesses in administrative and accounting controls. one-off 10,00 EUR  385 748,00 0,00  385 748,00 GR Meat premiums  bovines 2003 Weaknesses in the I&R database and the on-the-spot checks one-off 10,00 EUR 9 445 037,70 0,00 9 445 037,71 GR Meat premiums  bovines 2004 Weaknesses in the I&R database and the on-the-spot checks one-off 5,00 EUR 3 639 136,55 0,00 3 639 136,55 GR Meat premiums  bovines 2004 Weaknesses in the I&R database and the on-the-spot checks one-off 10,00 EUR 1 872 425,62 0,00 1 872 425,62 GR Meat premiums  bovines 2005 Weaknesses in the I&R database and the on-the-spot checks one-off 5,00 EUR 85 029,84 0,00 85 029,85 GR Meat premiums  bovines 2005 Weaknesses in the I&R database and the on-the-spot checks one-off 10,00 EUR 460 487,38 0,00 460 487,38 GR Meat premiums  bovines 2006 Weaknesses in the I&R database and the on-the-spot checks one-off 5,00 EUR 162 160,27 0,00 162 160,27 GR Meat premiums  bovines 2006 Weaknesses in the I&R database and the on-the-spot checks one-off 10,00 EUR 77 552,14 0,00 77 552,14 GR Olive oil  production aid 2003 Recurrent deficiencies in controls of plantations, mills and yields one-off 15,00 EUR  289 062,31 0,00  289 062,31 GR Olive oil  production aid 2004 Recurrent deficiencies in controls of plantations, mills and yields one-off 15,00 EUR 81 190 095,29 0,00 81 190 095,29 GR Olive oil  production aid 2005 Recurrent deficiencies in controls of plantations, mills and yields one-off 10,00 EUR  235 809,09 0,00  235 809,09 GR Olive oil  production aid 2005 Recurrent deficiencies in controls of plantations, mills and yields one-off 15,00 EUR 1 265 993,69 0,00 1 265 993,69 GR Olive oil  production aid 2006 Recurrent deficiencies in controls of plantations, mills and yields one-off 10,00 EUR 34 325,00 0,00 34 325,00 GR Olive oil  production aid 2006 Recurrent deficiencies in controls of plantations, mills and yields one-off 15,00 EUR  626 085,40 0,00  626 085,40 TOTAL GR  179 140 594,66 4 838 195,06  174 302 399,62 IE Financial audit  late payments 2007 Failure to meet payment deadlines one-off EUR 93 944,01 93 944,01 0,00 IE Financial audit  overshooting 2006 Overshooting of financial ceilings one-off EUR  136 003,53 0,00  136 003,53 IE Fruit and vegetables  operational funds 2004 Ineligible expenditure one-off EUR 1 479 118,94 0,00 1 479 118,94 IE Fruit and vegetables  operational funds 2005 Ineligible expenditure one-off EUR  731 899,67 0,00  731 899,67 TOTAL IE 2 440 966,15 93 944,01 2 347 022,14 IT Financial audit  late payments 2005 Failure to meet payment deadlines one-off EUR 12 020 178,75 12 411 322,67 391 143,82 IT Financial audit  late payments 2006 Failure to meet payment deadlines one-off EUR 44 999 501,14 50 877 193,90 5 877 692,76 IT Financial audit  overshooting 2006 Overshooting of financial ceilings one-off EUR 431 931,77 431 931,77 0,00 IT Olive oil  production aid 2003 Recurrent deficiencies in controls of plantations, mills and yields one-off 10,00 EUR 69 502 963,67 0,00 69 502 963,67 IT Olive oil  production aid 2004 Recurrent deficiencies in controls of plantations, mills and yields one-off 5,00 EUR 33 962 143,60 0,00 33 962 143,60 IT Olive oil  production aid 2004 Recurrent deficiencies in controls of plantations, mills and yields one-off 10,00 EUR  388 003,29 0,00  388 003,29 IT Olive oil  production aid 2005 Recurrent deficiencies in controls of plantations, mills and yields one-off 5,00 EUR  390 610,81 0,00  390 610,81 IT Olive oil  production aid 2005 Recurrent deficiencies in controls of plantations, mills and yields, weaknesses of SIG register one-off 10,00 EUR  736 915,95 0,00  736 915,95 IT Olive oil  production aid 2006 Recurrent deficiencies in controls of plantations, mills and yields one-off 5,00 EUR  269 650,53 0,00  269 650,53 IT Olive oil  production aid 2006 Recurrent deficiencies in controls of plantations, mills and yields, weaknesses of SIG register one-off 10,00 EUR  285 788,56 0,00  285 788,56 IT Promotional measures 2004 Late payments and weaknesses in key controls one-off 10,00 EUR  267 629,30 0,00  267 629,30 IT Promotional measures 2004 Late payments and weaknesses in key controls one-off EUR  438 250,40 0,00  438 250,40 IT Promotional measures 2005 Late payments and weaknesses in key controls one-off 10,00 EUR  550 739,86 0,00  550 739,86 IT Promotional measures 2005 Late payments and weaknesses in key controls one-off EUR  899 332,00 0,00  899 332,00 IT Promotional measures 2006 Late payments and weaknesses in key controls one-off 10,00 EUR  822 921,46 0,00  822 921,46 IT Promotional measures 2006 Late payments and weaknesses in key controls one-off EUR 1 343 791,60 0,00 1 343 791,60 IT Promotional measures 2007 Late payments and weaknesses in key controls one-off 10,00 EUR  135 044,28 0,00  135 044,28 IT Promotional measures 2007 Late payments and weaknesses in key controls one-off EUR  220 520,88 0,00  220 520,88 IT RD guarantee acompanying measures (area related) 2004 Weaknesses in control reports one-off 2,00 EUR  303 451,00 0,00  303 451,00 IT RD guarantee acompanying measures (area related) 2004 Weaknesses in control reports one-off 2,00 EUR  188 845,00 0,00  188 845,00 IT RD guarantee acompanying measures (area related) 2005 Weaknesses in control reports one-off 2,00 EUR  319 213,00 0,00  319 213,00 IT RD guarantee acompanying measures (area related) 2005 Weaknesses in control reports one-off 2,00 EUR  146 966,00 0,00  146 966,00 TOTAL IT  167 760 529,32 62 856 584,80  104 903 944,62 LV 2007 Inaccurate calculation of sanctions ponctuelle LVL 7 877,26 0,00 7 877,26 TOTAL LV 7 877,26 0,00 7 877,26 NL Financial audit  late payments 2006 Failure to meet payment deadlines one-off EUR  137 870,39  137 870,39 0,00 NL Financial audit  late payments 2007 Failure to meet payment deadlines one-off EUR 74 874,44 74 874,44 0,00 NL Financial audit  overshooting 2005 Overshooting of financial ceilings one-off EUR  183 554,00 0,00  183 554,00 NL Financial audit  overshooting 2006 Overshooting of financial ceilings one-off EUR 4 382 373,60 4 382 373,60 0,00 NL Financial audit  overshooting 2007 Overshooting of financial ceilings one-off EUR  124 315,72  124 315,72 0,00 TOTAL NL 4 902 988,15 4 719 434,15  183 554,00 PT Financial audit  late payments 2007 Failure to meet payment deadlines one-off EUR 14 191,28 14 191,28 0,00 PT Financial audit  overshooting 2007 Overshooting of financial ceilings one-off EUR  268 925,46  268 925,46 0,00 PT Food aid within the Community 2006 Ineligible expenses and errouneus declaration in e-Faudit system one-off EUR 13 741,70 0,00 13 741,70 PT Food aid within the Community 2007 Ineligible expenses one-off EUR 2 197,30 0,00 2 197,30 PT Fruit and vegetables  bananas 2004 Weaknesses in accountancy and control systems of producers' organisations in Madeira. one-off 5,00 EUR 48 193,97 0,00 48 193,97 PT Fruit and vegetables  bananas 2005 Weaknesses in accountancy and control systems of producers' organisations in Madeira. one-off 5,00 EUR  247 262,07 0,00  247 262,07 TOTAL PT  594 511,78  283 116,74  311 395,04 SE Meat premiums  bovines 2003 High level of anomalies, insufficient on-the spot checks, inadequate controls of eligibility of forage area one-off 2,00 SEK 22 378 863,88 0,00 22 378 863,88 SE Meat premiums  bovines 2003 High level of anomalies, insufficient on-the spot checks, inadequate controls of eligibility of forage area one-off 5,00 SEK 20 284 766,35 0,00 20 284 766,35 SE Meat premiums  bovines 2004 High level of anomalies, insufficient on-the spot checks, inadequate controls of eligibility of forage area one-off 2,00 SEK 21 595 488,80 0,00 21 595 488,80 SE Meat premiums  bovines 2004 High level of anomalies, insufficient on-the spot checks, inadequate controls of eligibility of forage area one-off 5,00 SEK 19 650 275,70 0,00 19 650 275,71 SE Meat premiums  bovines 2005 High level of anomalies, insufficient on-the spot checks, inadequate controls of eligibility of forage area one-off 2,00 SEK 23 046 504,52 0,00 23 046 504,52 SE Meat premiums  bovines 2005 High level of anomalies, insufficient on-the spot checks, inadequate controls of eligibility of forage area one-off 5,00 SEK 19 591 659,24 0,00 19 591 659,24 SE Meat premiums  bovines 2006 High level of anomalies, insufficient on-the spot checks, inadequate controls of eligibility of forage area one-off 2,00 SEK 43 931,84 0,00 43 931,84 SE Meat premiums  bovines 2006 High level of anomalies, insufficient on-the spot checks, inadequate controls of eligibility of forage area one-off 5,00 SEK 52 328,54 0,00 52 328,54 TOTAL SE  126 643 818,88 0,00  126 643 818,89 SI Certification 2005 Most likely error one-off EUR 5 416,10 0,00 5 416,10 TOTAL SI 5 416,10 0,00 5 416,10